Curia, per O’Neall, J.
In this case tbe mistake in tbe receipts was, we think, most clearly shown.
To show this it is only necessary to state tbe d'efendant’s proof, as set out in tbe report.
Tbe plaintiff, on tbe 6th of December, received by the Wilmington Boat, nineteen boxes of tobacco. On tbe same day, as appears by tbe first receipt of tbe defendant’s, fourteen boxes were received, and on tbe next day, by tbe second receipt, seven boxes more were received, making thus twenty-one boxes, two more than tbe plaintiff (who is stated by bis counsel to be a Virginian, trading in tobacco,) received from tbe Wilmington Boat. Tbe receiving clerk of tbe defendant proved, that be was present when tbe plaintiff’s tobacco was received by tbe defendant, and that only nineteen boxes were received. Tbe freight li^fc given in evidence by tbe *286plaintiff, showed by a memorandum, upon it, that tbe nineteen boxes delivered at tbe destination, weighed two thousand two hundred and forty' pounds, the precise weight of the supposed twenty-one boxes.
How after this, there can be any room to doubt the mistake, I cannot conceive.
It is true that the verdict of the jury, when there may be conflicting proof, is generally conclusive. But when the facts are all on one side, and the jury resort to conjecture, or prejudice, to find against them, it is the duty of this Court to order a new trial.
Formerly the rule was uniform, that, where the presiding Judge reported, that the verdict was clearly against the evidence, a new trial followed, as of course. That such would be a wise course now, I have no doubt. For the circuit Judge knows, better than we can know, whether the verdict has any such support in fact as to justify its being sustained against the apparent weight of the evidence.
But without resorting to the opinion of the Judge below in this case, (as expressed in his report) we think the verdict has nothing to sustain it, and is therefore capricious.
The motion for a new trial is therefore granted.
Whitster and' MuNRO, JJ., concurred.

Motion granted.